Citation Nr: 0843548	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-37 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits at a full-time 
rate of payment for the term from September 5, 2006, through 
April 10, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from July 2, 1991 to July 
1, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In July 2008, the veteran testified during a 
hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

The statement of the case on the issue of entitlement to 
educational assistance benefits at a full-time rate of 
payment for the term from September 5, 2006, through April 
10, 2007, was issued to the veteran in September 2007.  Since 
the issuance of the statement of the case and prior to 
transfer of the case to the Board, in July 2008, the veteran 
testified at a hearing before a DRO at the RO and, at this 
time, he submitted additional evidence, which was essentially 
duplicative of evidence already of record.  Although an 
appeal checklist prepared by the RO refers to supplemental 
statements of the case, the Board's review of the claims file 
fails to show any supplemental statement of the case issued 
after the July 2008 hearing.  In other words, the record does 
not show that the RO has reviewed the new evidence consisting 
of the veteran's hearing testimony and issued a supplemental 
statement of the case, as contemplated by regulation.  Under 
the circumstances, this matter must be returned to the RO for 
review of the additional evidence.

In addition, when the Board receives pertinent evidence that 
was not initially considered by the RO, generally the 
evidence must be referred to the RO for review.  38 C.F.R. 
§§ 20.800, 20.1304(c).  An exception is made if the veteran 
waives this procedural right or if the Board determines the 
requested benefit to which the evidence relates may be fully 
granted on appeal without such referral.  Id. See also 
Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 
F.3d 1339, 1346 (Fed. Cir. 2003).  The waiver must be in 
writing or, if a hearing on appeal is conducted, must be 
formally and clearly entered on the record orally at the time 
of the hearing.  Id.  Evidence is not pertinent if it does 
not relate to or have a bearing on the issue on appeal.  Id.

In October 2008, VA received written communication directly 
from the veteran consisting of additional argument in 
connection with his appeal.  This additional evidence is 
pertinent because it concerns the measurement of his credit 
hours for the term from September 5, 2006, through April 10, 
2007, and he has not waived his right to have this additional 
evidence initially considered by the RO.  Thus, a remand is 
required for initial RO consideration of this additional 
evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should undertake a review of all 
evidence received since the September 
2007 statement of the case.  After 
undertaking any additional development 
which may be necessary, the RO should 
determine if entitlement to educational 
assistance benefits at a full-time rate 
of payment for the term from September 5, 
2006, through April 10, 2007, is 
warranted.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
reflect consideration of the October 2008 
communication received at the Board and 
must address the arguments contained 
therein.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




